Citation Nr: 0639536	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  05-24 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals of cold 
injury to the right foot, currently rated as 20 percent 
disabling.

2.  Entitlement to an increased rating for residuals of cold 
injury to the left foot, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1944 to July 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for an increased rating for residuals of cold 
injury to the bilateral lower extremities, then jointly rated 
as 30 percent disabling.  By a July 2005 rating decision, the 
RO increased the disability rating for the veteran's 
residuals of cold injury to the bilateral lower extremities 
from a joint 30 percent rating, to separate 20 percent 
evaluations, effective November 30, 2004.  


FINDING OF FACT

The veteran's residuals of cold injury of the right and left 
feet are manifested by complaints of chronic pain and cold 
sensitivity, and objective findings of onychomycosis with 
nailbed deformity and loss of protective threshold.  There is 
no evidence of tissue loss, color changes, hyperhidrosis, or 
X-ray evidence of abnormalities.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation of 30 percent 
for residuals of cold injury of the right foot have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 4.104, Diagnostic Code (DC) 7122 
(2006).

2.  The criteria for an increased evaluation of 30 percent 
for residuals of cold injury of the left foot have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 4.104, DC 7122 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as is practical, on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2006).  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2005).  Also, when making determinations as 
to the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1 (2006); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The veteran's right and left feet disabilities each have been 
rated as 20 percent disabling under DC 7122, which pertains 
to residuals of cold injuries.  Diagnostic Code 7122 provides 
for a 20 percent evaluation where there is arthralgia or 
other pain, numbness, or cold sensitivity, plus tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subauricular punched out lesions or 
osteoarthritis).  A maximum 30 percent rating is warranted 
where there is arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following:  tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, and X-ray abnormalities 
(osteoporosis, subauricular punched out lesions or 
osteoarthritis).  38 C.F.R. § 4.113, DC 7122.  Each affected 
part is to be evaluated separately, with the ratings combined 
in accordance with 38 C.F.R. § 4.25 and § 4.26.  38 C.F.R. 
§ 4.113, DC 7122, Note 2.

The veteran was scheduled for a VA examination in March 2005 
in conjunction with his claim for an increased rating.  The 
veteran, however, was unable to report for the examination 
due to the fact that he was undergoing treatment for terminal 
cancer.  

VA treatment records dated from July 2002 to December 2004, 
however, show that beginning on February 13, 2004, in 
addition to complaints of pain, numbness, and nail 
abnormalities, the veteran's protective threshold was found 
to be absent, bilaterally, via use of the Semmes-Weinstein 
Monofilament test.  Treatment records dated from February 
2004 to December 2004 continue to show impaired sensation 
bilaterally, in addition to complaints of pain, numbness, and 
nail abnormalities.  Because the veteran's bilateral feet 
disabilities are manifested by pain and numbness and are also 
manifested by both nail abnormalities and impaired sensation 
(two of the manifestations necessary for an increased rating 
of 30 percent), the Board finds that the veteran is entitled 
to increased ratings of 30 percent, bilaterally.  A 30 
percent rating is the maximum allowable rating under DC 7122.  
38 C.F.R. § 4.113, DC 7122.  While Note (2) to DC 7122 calls 
for separate evaluations for each affected part, there is in 
this case no evidence to warrant a rating as to each 
individual toe.  There is additionally no evidence of 
amputations or digital ulcers.  Thus, the Board finds that 
the veteran is entitled to a maximum 30 percent rating for 
each foot.

Increased ratings of 30 percent for the right and left feet 
are granted.  The benefit-of-the-doubt rule has been 
considered in making this decision.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2005; and rating 
decisions in April and July 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the July 2005 
statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

An increased disability rating of 30 percent, but not 
greater, is granted for residuals of cold injury to the right 
foot.

An increased disability rating of 30 percent, but not 
greater, is granted for residuals of cold injury to the left 
foot.




____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


